Exhibit NEWS RELEASE CONTACT: Sara Grootwassink 6110 Executive Blvd., Suite 800 Rockville, Maryland 20852 Executive Vice President and Chief Financial Officer Tel 301-984-9400 Fax 301-984-9610 E-Mail:sgrootwassink@writ.com www.writ.com May 19, 2008 WASHINGTON REAL ESTATE INVESTMENT TRUST ANNOUNCES THE APPOINTMENT OF TWO NEW TRUSTEES Washington Real Estate Investment Trust (WRIT) (NYSE: WRE) announces that on May 15th the Board of Trustees appointed Wendelin (Wendy) White and Terence Golden to serve as trustees effective immediately. Wendy White is a partner at Pillsbury Winthrop Shaw Pittman LLP (Pillsbury), where she has practiced law since 1981. Ms. White currently sits on Pillsbury's Managing Board and is the head of the firm's DC real estate group. In 2007, Ms. White was ranked by Chambers USA as a leading Real Estate attorney in the District of Columbia. She was named by the Washington Business Journal in 2005 as the top real state transactional lawyer in the region. Wendy concentrates her practice on acquisitions, dispositions and financings of commercial properties. Ms. White is a member of the Federal City Council and sits on the Board of Directors of the Economic Club of Washington D.C. She is a member and past President of CREW (Commercial Real Estate Women) of Washington, and sits on CREW's Advisory Board.
